EXHIBIT 10.1

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made as of April 3, 2006 (the
“Effective Date”) by and between Earle M. Jorgensen Company, a Delaware
corporation (formerly known as RSAC Acquisition Corp.) (the “Company”), and
Maurice S. Nelson, an individual (“Consultant”).

RECITALS

A. The Company is the successor by merger (the “Merger”) to Earle M. Jorgensen
Company (“EMJ”), a leading distributor of metal bar and tubular products used by
North American manufacturing companies, and intends to continue to operate that
business; and

B. Consultant was the Chief Executive Officer of EMJ prior to the Merger.

B. During a transition period following the change of control resulting from the
Merger, the Company wishes to retain the expertise, experience and knowledge of
Consultant by engaging Consultant to provide certain advice and services to the
Company, and Consultant wishes to provide such services on the terms described
herein; and

C. The parties wish to commit their agreement with respect to the foregoing to a
writing binding on both parties.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual undertakings set
forth herein, the Company and Consultant hereby agree as follows:

1. Services. The Company hereby engages Consultant and Consultant hereby accepts
the engagement and agrees to provide consulting, transitional management,
operational and marketing advice and such other services as the Company may
reasonably request (collectively, the “Services”) from time to time during the
term of this Agreement; provided, however, that Consultant shall not be required
to spend more than ten hours per week in providing Services. The manner and
means by which Consultant completes the Services shall be as reasonably
requested by the Company’s Board of Directors.

2. Consulting Fees and Expenses.

(a) Consulting Fees. Subject to Consultant’s sending a monthly statement to the
Company, the Company shall pay to Consultant a fee equal to Forty-five Thousand
Eight Hundred Thirty-three Dollars ($45,833.00) per month (the “Consulting
Fees”) paid within ten business days of the Company’s receipt of an invoice from
Consultant each month during the term of this Agreement.



--------------------------------------------------------------------------------

(b) Expenses. From time to time, the Company may request Consultant to make four
or five trips during the term of this Agreement to various facilities of the
Company or various events on behalf of the Company. The Company shall reimburse
Consultant for all expenses for travel agreed to with the Company, and other
business expenses incidental to such trips, of Consultant and his wife, if she
accompanies him (which travel and accommodations shall be at the same standards
as was the practice prior to the Merger).

3. Confidentiality. By reason of his former position with EMJ, Consultant has
received confidential or proprietary information regarding EMJ and its
operations, business, strategies, technologies and customers (the “EMJ”
Information”). During the term of this Agreement and in the course of the
performance of the Services under this Agreement, Consultant may receive
confidential and proprietary information relating to the Company’s business,
strategies, technologies, trade secrets and customers or relating to the
Company’s parent corporation, Reliance Steel & Aluminum Co. (“Reliance”) (with
the information being defined as, the “RSA Information” and, together with the
EMJ Information, “Confidential Information”). Such Confidential Information may
or may not include, but is not limited to, any marketing or customer support
strategies, financial information, organizational structure, personnel
information, customer lists, methods and know-how created or developed by EMJ,
the Company or Reliance or information as to which the Company has an obligation
of confidentiality; provided that no information which is or becomes publicly
available (other than as a result of a breach of a confidentiality obligation),
which has been disclosed to Consultant by a third party who is not under an
obligation of confidentiality to EMJ, the Company or Reliance or which
Consultant develops independently and without reference to any Confidential
Information of EMJ, the Company or Reliance shall not be included in the
definition of Confidential Information. Consultant acknowledges that the
Confidential Information is the sole and exclusive property of the disclosing
party and agrees (i) to maintain its confidentiality; (ii) not to reproduce any
of the Confidential Information without the prior written consent of the
disclosing party; (iii) not to use the Confidential Information except in the
performance of the Services under this Agreement; and (iv) not to disclose all
or any part of the Confidential Information to any third party during the term
of this Agreement, except with the prior consent of the disclosing party.

4. Non-Competition/Non-Solicitation.

(a) Non-Competition. During the term of this Agreement or such longer period as
Consultant may be bound by reason of an agreement with EMJ with respect to which
the Company is entitled to the benefit, Consultant covenants and agrees that he
shall not engage or participate, directly or indirectly, in any business in
competition with the business conducted by the Company. The Consulting Fees
shall be consideration for this covenant not to compete.

(b) Non-Solicitation. During the term of this Agreement, without the prior
written consent of the Company (which may be withheld by the Company in its sole
discretion), Consultant shall not (i) solicit, induce or attempt to induce, or
assist others to solicit or induce or attempt to induce, any employee,
contractor, consultant or agent of the Company or any of its affiliated entities
to either leave his or her employment, consulting or other position or business
relationship with the Company or any of its

 

2



--------------------------------------------------------------------------------

affiliated entities or breach his or her employment, consulting or other
agreement with the Company or any of its affiliated entities or (ii) solicit,
induce or attempt to induce or assist others to solicit, induce or attempt to
induce, any customer, supplier, vendor, contractor or client associated with the
Company or any of its affiliated entities to terminate its, his or her business
relationship with the Company or any of its affiliated entities or make any
disparaging or derogatory or detrimental comments about the Company or any of
its affiliated entities, any of their employees, directors or officers.

5. Term. The term of this Agreement shall be for a period of three months from
the date of this Agreement, provided that Consultant may terminate this
Agreement with respect to the Services upon thirty (30) days’ prior written
notice to the Company. Thereafter, the Company will have no obligations to make
payments to Consultant. The obligations of Consultant set forth in Sections 3, 4
and 7 hereof shall survive the termination of this Agreement and shall remain in
full force and effect in accordance with their respective terms.

6. Compliance with Applicable Laws. Consultant warrants that all Services
performed under this Agreement, and the Company warrants that all Services
requested to be performed under this Agreement, will comply with all applicable
laws and regulations.

7. Independent Contractor. Consultant is an independent contractor, is not an
agent or employee of the Company and is not authorized to act on behalf of or to
bind the Company. Consultant will not be eligible for any employee benefits, nor
will the Company make any deductions from or withhold any amounts payable to
Consultant for taxes unless required to do so by applicable taxing authorities.
Taxes on the Consulting Fees shall be the sole responsibility of Consultant.
This Agreement shall not be construed to create a joint venture or partnership
among the parties hereto.

8. Legal and Equitable Remedies. The parties hereby acknowledge and agree that
in the event of any breach of this Agreement a party may suffer an irreparable
injury with respect to which a remedy at law would not afford adequate
protection or appropriate compensation. Accordingly, the parties hereby agree
that the non-breaching parties shall be entitled to specific performance, an
injunction or other equitable relief, as well as such further relief as may be
granted by a court of competent jurisdiction.

9. Miscellaneous.

(a) Binding Upon Successors; Assignment. The parties’ rights and obligations
under this Agreement will bind and inure to the benefit of their respective
successors, heirs, executors, administrators and permitted assigns.
Notwithstanding the foregoing, no party may assign its rights or obligations
under this Agreement without the prior written consent of the party entitled to
the benefit of such rights or obligations.

 

3



--------------------------------------------------------------------------------

(b) Amendments or Waivers. This Agreement may not be modified or amended and no
provision of this Agreement may be waived unless such modification, amendment or
waiver is in a writing signed by both parties.

(c) Third Party Beneficiaries. Except for Reliance, which shall be entitled to
rely on and enforce Consultant’s obligations and covenants under Section 3
hereof, no third party shall be entitled to the benefits of this Agreement.

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California for contracts made in and
wholly performed in the State of California.

(e) Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below their respective signatures or
at such other address as the parties shall specify in writing. Such notice shall
be deemed given upon personal delivery or upon mailing by certified or
registered mail, postage prepaid, or upon delivery to a messenger or commercial
courier required to deliver such notice within 24 hours after receipt.

(f) Attorneys’ Fees. In the event that a dispute arises regarding the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to reasonable costs and expenses, including, but not limited to,
attorneys’ fees. This provision shall not merge with any order or award and
shall apply to all appellate and enforcement proceedings.

(g) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but, if any provision hereof is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions hereof.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same agreement.

/ / /

/ / /

(Signatures on following page)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement to
be effective as of the Effective Date set forth above.

 

COMPANY:

EARLE M. JORGENSEN COMPANY,

a Delaware corporation

By   /s/    R. NEIL MCCAFFERY  

R. Neil McCaffery

Chief Executive Officer, President

and Chief Operating Officer

 

Address: 10650 Alameda Street

                Lynwood, California 90262

 

CONSULTANT:

    /s/    MAURICE S. NELSON, JR.

Maurice S. Nelson, Jr. an individual

 

Address: 10580 Wilshire Boulevard

                Box 27

                Los Angeles, CA 90024

 

5